DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on April 28, 2021.  Claims 32-48 are pending.  Claims 32, 39 and 48 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 32-48 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0329617 to Jones et al. (hereinafter “Jones”), discloses one or more of the localizing sensors 270A-270H are configured to detect sensor readings from objects 
relative orientation) of the mobile robot 200 with reference to the observed objects ("objects" not only including physical objects including observable features, as well as surface "objects" formed of optically or otherwise detectable surface characteristics such as corners, lines, patterns) based on the localization data detected by the localizing sensors 270A-270H.  Poses for objects may be determined as well.  The mobile robot 200 may be further configured to associate a robot pose (or location) with a room identifier specifically associated with the observed objects or their poses stationed in the room or observable upon the room's components (walls, ceiling, lighting, doorway, furniture), as indicated by the occupancy map.   (See paragraph [0069]).
	With respect to independent claims 32 and 48, Jones, taken singly or in combination with other prior art of record, does not disclose or teach determining localization information of the robot in a current physical space based on the standard physical feature of the standard part and the standard pattern, including: performing an angle correction on the standard pattern based on the standard physical feature to obtain an angle of the robot relative to a plane where the standard part is located; performing a distance measurement on the corrected pattern based on the standard physical feature to obtain a distance between the robot and the standard part and a distance between the robot and the plane where the standard part is located, in combination with other limitations of the claim. 
With respect to independent claim 39, Jones, taken singly or in combination with other prior art of record, does not disclose or teach determining localization information of the robot in a current physical space based on the standard pattern and the standard physical feature of the standard part, including performing an angle correction on the standard pattern based on the standard physical feature to obtain an angle of the robot relative to a plane where the standard part is located; performing a distance measurement on the corrected pattern based on the standard physical feature to obtain a distance between the robot and the standard part and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661